            Case 1:20-cv-01340-AWI-EPG Document 29 Filed 01/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10    CULINARY STUDIOS, INC., et al.,                         CASE NO. 1:20-CV-1340 AWI EPG
11                           Plaintiff
                                                              ORDER ON PARTIES’ STIPULATION
12                   v.                                       AND ORDER PERMITTING SUR-
                                                              REPLY
13    GAVIN NEWSOM, Governor of
      California, et al.,
14                                                            (Doc. Nos. 27, 28)
                             Defendants
15

16

17
            Currently set on January 19, 2021, is a hearing on Defendants’ three respective Rule 12(b)
18
     motions to dismiss. On January 12, 2021, the parties filed a stipulation to continue the hearing to
19
     January 25, 2021, due to a conflict with a defense counsel’s schedule. See Doc. No. 27. The
20
     Court will give effect to the stipulation and move the hearing.
21
            Also on January 12, 2021, the County filed a reply. See Doc. No. 28. Previously, the
22
     County simply filed a two page joinder of the “State Defendants” motion to dismiss. See Doc.
23
     No. 20. The reply contains arguments that were no raised as part of the joinder, but clearly should
24
     have been. Under the circumstances, the Court finds that it is appropriate to give Plaintiffs the
25
     opportunity to file a sur-reply to the County’s reply.
26
     //
27
     //
28
          Case 1:20-cv-01340-AWI-EPG Document 29 Filed 01/13/21 Page 2 of 2


 1                                             ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3 1.     The January 19, 2021 hearing on pending motions to dismiss is VACATED;
 4 2.     Hearing on all pending motions to dismiss is RESET to January 25, 2021, at 1:30 p.m.; and
 5 3.     On or by 9:30 a.m. on January 20, 2021, Plaintiffs may file a sur-reply to the County’s
 6        reply.
 7
     IT IS SO ORDERED.
 8

 9 Dated: January 13, 2021
                                              SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   2
